In a proceeding to review a determination of the respondent Board of Standards and Appeals of the City of New York, which, after a hearing, inter alia, permitted certain premises to be used as a self-service gasoline station, petitioners appeal from a judgment of the Supreme Court, Queens County, entered August 2, 1977, which denied the application and dismissed the proceeding. Judgment affirmed, with one bill of $50 costs and disbursements, payable jointly to respondents appearing separately and filing separate briefs. We agree with Special Term that petitioners lack standing, either in a proceeding pursuant to CPLR article 78 and section 668e-1.0 of the New York City Administrative Code or an action pursuant to section 51 of the General Municipal Law. As to the former, petitioners failed to show sufficient interest to satisfy even the recent more liberalized standing requirements (cf. Matter of Dairylea Coop. v Walkley, 38 NY2d 6; Matter of Douglaston Civic Assn. v Galvin, 36 NY2d 1). Regarding the latter, only one petitioner alleged that he was a taxpayer and he failed to show any illegal act on the part of the board within the meaning of section 51 'of the General Municipal Law. Moreover, we hold that the board’s conditional approval of a self-service station is proper in view of section C19-73.0 (subd b, par 2) of The Administrative Code. Titone, J. P., Suozzi, Margett and O’Connor, JJ., concur.